Exhibit 10.2

 

PROMISSORY NOTE

 

Principal

 

Loan Date

 

Maturity

 

Loan No

 

Call / Coll

 

Account

 

Officer

 

Initials

$10,000,000.00

 

04-28-2009

 

01-05-2010

 

15525078252

 

1A2 / 101

 

 

 

Krugeg

 

 

 

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “***” has been omitted due to text length limitations.

 

Borrower:

 

TOWER TECH SYSTEMS INC

 

Lender:

 

GREAT WESTERN BANK

 

 

101 S 16TH ST PO BOX 1957

 

 

 

Sioux Falls

 

 

MANITOWOC, Wl 54221-1957

 

 

 

200 E 10th Street
Sioux Falls, SD 57104

 

Principal Amount: $10,000,000.00

 

Date of Note: April 28, 2009

 

PROMISE TO PAY.  TOWER TECH SYSTEMS INC (“Borrower”) promises to pay to GREAT
WESTERN BANK (“Lender”), or order, in lawful money of the United States of
America, the principal amount of Ten Million & 00/100 Dollars ($10,000,000.00)
or so much as may be outstanding, together with interest on the unpaid
outstanding principal balance of each advance, calculated as described in the
“INTEREST CALCULATION METHOD” paragraph using an interest rate of 7.500% per
annum based on a year of 360 days. Interest shall be calculated from the date of
each advance until repayment of each advance. The interest rate may change under
the terms and conditions of the “INTEREST AFTER DEFAULT” section.

 

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on January 5, 2010. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning June 5, 2009, with all subsequent interest payments to
be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest; then to principal; then to any unpaid collection costs; and then to
any late charges. Borrower will pay Lender at Lender’s address shown above or at
such other place as Lender may designate in writing.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

 

PREPAYMENT; MINIMUM INTEREST CHARGE.  Borrower agrees that all loan fees and
other prepaid finance charges are earned fully as of the date of the loan and
will not be subject to refund upon early payment (whether voluntary or as a
result of default), except as otherwise required by law.  In any event, even
upon full prepayment of this Note, Borrower understands that Lender is entitled
to a minimum interest charge of $75.00.  Other than Borrower’s obligation to pay
any minimum interest charge, Borrower may pay without penalty all or a portion
of the amount owed earlier than it is due. Early payments will not, unless
agreed to by Lender in writing, relieve Borrower of Borrower’s obligation to
continue to make payments of accrued unpaid interest.  Rather, early payments
will reduce the principal balance due.  Borrower agrees not to send Lender
payments marked “paid in full”, “without recourse”, or similar language.  If
Borrower sends such a payment, Lender may accept it without losing any of
Lender’s rights under this Note, and Borrower will remain obligated to pay any
further amount owed to Lender. All written communications concerning disputed
amounts, including any check or other payment instrument that indicates that the
payment constitutes “payment in full” of the amount owed or that is tendered
with other conditions or limitations or as full satisfaction of a disputed
amount must be mailed or delivered to:  GREAT WESTERN BANK, 35 1st Ave NE
Watertown, SD 57201.

 

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
2.000% of the regularly scheduled payment or $25.00, whichever is greater.

 

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased to 20.000% per annum
based on a year of 360 days.  However, in no event will the interest rate exceed
the maximum interest rate limitations under applicable law.

 

DEFAULT.  Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

Cure Provisions.  If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after receiving written notice from Lender demanding cure of such default: (1) 
cures the default within fifteen (15) days; or (2)  if the cure requires more
than fifteen (15) days, immediately initiates steps which Lender deems in
Lender’s sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

 

LENDER’S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount.  This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals.  If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of South
Dakota without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of South Dakota.

 

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of Minnehaha County, State of South
Dakota.

 

RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future. 
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law.  Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.

 

COLLATERAL.  Borrower acknowledges this Note is secured by A COLLATERAL REAL
ESTATE MORTGAGE; COMMERCIAL SECURITY AGREMENT & AN ASSIGNMENT OF DEPOSIT ACCOUNT
SAVINGS #1347401 FROM TOWER TECH SYSTEMS, INC TO GREAT WESTERN BANK DATED APRIL
28, 2009 AND A SUBORDINATION AGREEMENT BY AND BETWEEN GREAT WESTERN BANK AND
BROADWIND ENERGY,  INC TO GREAT WESTERN BANK DATED APRIL 28, 2009 AND COMMERCIAL
GUARANTY FROM BROADWIND ENERGY, INC TO GREAT WESTERN BANK.

 

LINE OF CREDIT.  This Note evidences a straight line of credit.  Once the total
amount of principal has been advanced, Borrower is not entitled to further loan
advances.  The following person or persons are authorized to request advances
and authorize payments under the line of credit until Lender receives from
Borrower, at Lender’s address shown above, written notice of revocation of such
authority:  STEVE HUNTINGTON, CHIEF

 

--------------------------------------------------------------------------------


 

PROMISSORY NOTE

(Continued)

 

FINANCIAL OFFICER of TOWER TECH SYSTEMS INC.  Borrower agrees to be liable for
all sums either:  (A)  advanced in accordance with the instructions of an
authorized person or (B) credited to any of Borrower’s accounts with Lender. The
unpaid principal balance owing on this Note at any time may be evidenced by
endorsements on this Note or by Lender’s internal records, including daily
computer print-outs.

 

SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES. 
Please notify us if we report any inaccurate information about your
account(s) to a consumer reporting agency.  Your written notice describing the
specific inaccuracy(ies) should be sent to us at the following address: GREAT
WESTERN BANK 35 1st Ave NE Watertown, SD 57201.

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

 

TOWER TECH SYSTEMS INC

 

By:

/s/ Steve Huntington

 

 

STEVE HUNTINGTON, CHIEF FINANCIAL OFFICER
of TOWER TECH SYSTEMS INC

 

 

LASER PRO Lending, Ver. 5.43.00.003 Copr. Harland Financial Solutions, Inc.
1997, 2009.  All Rights reserved. - SD o:\officers\apps\CFI\LPL\D20.FC TR-14454
PR-34

 

2

--------------------------------------------------------------------------------